CORRECTED DETAILED ACTION

Corrected Notice of Allowability
	This corrected notice of allowability is being furnished to provide a PTO-37 indicating that no claim for foreign priority has been acknowledged. On the PTO-326 Office Action Summary form attached to the Office action mailed 02/27/2020, Box 12(a)(1) was erroneously checked to indicate that certified copies of priority documents had been received and a claim for foreign priority was acknowledged. However, this box was checked in error, and no claim for foreign priority has been made in this application.
	This corrected notice of allowability is also being furnished to correct the specification. The substitute specification filed 04/20/2020 did not include the amended priority information set forth in the amendment to the specification filed 01/05/2018. As such, the Examiner has amended the priority paragraph in the specification through an Examiner’s amendment.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	The amendment of 11/30/2021 has been entered. Claims 1, 5-7, 9-20, 22-26, and 28 are currently under examination and were examined on their merits.

Withdrawn Objections/Rejections
	The objection to claims 3 and 27 set forth in the previous Office action is withdrawn in light of the amendment of 11/30/2021, which cancelled these claims.
	The rejection of the claims under 35 U.S.C. 112(b) as set forth in the previous Office action is withdrawn in light of the amendment of 11/30/2021, which amended claim 1 to provide clear antecedent basis for all limitations and to remove indefinite language.

Election/Restrictions
Claim 1 is allowable (see full discussion below). The restriction requirement as set forth in the Office action mailed on 07/23/2019 has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 07/23/2019 is withdrawn.  Claims 18-20, directed to a method of using the allowable test vial of claim 1, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

IN THE SPECIFICATION:
On page 1, paragraph 1, please omit ‘This application claims priority under 35 U.S.C. § 119(e) to U.S. Provisional Application Serial No. 62/190,555, filed July 9, 2015, which is incorporated herein by reference in its entirety.’ and replace with –This application is a national stage entry under 35 U.S.C. § 371(b) of PCT International Application No. PCT/US2016/041727, filed July 11, 2016, which claims priority under 35 U.S.C. § 119(e) to U.S. Provisional Application Serial No. 62/190,555, filed July 9, 2015, the disclosures of both of which are expressly incorporated herein by reference in their entireties.--

REASONS FOR ALLOWANCE
The following is an Examiner’s statement of reasons for allowance:

The closest prior art to the claimed invention is found in the teachings of Sharpin and DesRosier, as discussed in the Office action of 03/25/2021. However, Sharpin and DesRosier do not teach or suggest a vial containing all of the limitations of part (b) of instant claim 1. As such, the claims are free of the prior art.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Claims 1, 5-7, 9-20, 22-26, and 28 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin M. Bowers, whose telephone number is (571)272-2897. The examiner can normally be reached Monday-Friday, 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau, can be reached at (571)272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/Erin M. Bowers/Primary Examiner, Art Unit 1653                                                                                                                                                                                                        01/05/2022